Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 June 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My beloved friend
Washington June 14th 1804

I send you enclosed the bill of Lading & Key of your Trunks which I suppose will have arrived in Boston when you recieve this letter—
I drank tea the night before last at Mrs Pichons their little Boy is very sick P. is really recalled but does not quit this country untill next spring Mr. & Mrs. Bonaparte are gone but from what I heard a few evenings she is not likely to meet with a very agreeable reception the First Consul does not chuse to know that his Brother is married & has never taken the slightest notice of the letters which Jerome wrote to announce his marriage but written in answer that he must return to France immediately in the frigate sent for him she has chosen to go & her fate seems very doubtful Madisson who drank tea here on Monday told us that Mr Paterson was highly offended at the first Consuls for refusing to recieve him he desired to be presented as Mrs.  J B.s Brother when the First Consul said he knew no such person & on Mr. P.s desiring again to be presented he declined seeing him altogether we here of nothing now but the Tyrant—
Mr & Mrs. Merry leave town today they do not intend visiting Boston at present but going to Mr. Binghams seat at Black Point where they will remain during part of the summer—
The weather is wretched it rains incessantly & it is said the wheat will be entirely spoilt it is so cold that yesterday when my Sisters called at Mrs. Pichons to see the Child they found her sitting by a fire they have moved into the seven buildings & have two houses—
Mr. & Mrs. Low are finally parted they have even divided their furniture Mrs L has sent her part of it to Mrs. Barry’s to be taken care of there are some shocking things said of her but I cannot believe them & I dare not write them
Sunday June 17th 1804
My letter being too late for the Post I was obliged to defer it untill today—
We Yesterday had the most tremendous weather I ever witnessed the rain came down in torrents accompanied with Thunder & lightning the River looked most dreadful it was entirely cover’d with wood whole sides of houses with large Trees torn up by the Roots furniture of all sorts Cows Chickens Men every thing in fact was swept away by the violence of the Current We saw two Boys saved before our windows I never was so much alarmed in my life the River is still cover’d with wood & the poor people are busily employed in catching it while the better sort amuse themselves by walking about to view this melancholy scene of devastation—
I have not heard from you my beloved friend it is ten days since I recieved your last letter Our poor little John has been very sick but I thank God he is much better Dr. Weems has order’d him to be bathed in the Shower Bath his teeth teaze him so much he will not run alone so early as I expected it does not however make me very anxious George is very well as brown as a mullato Indian he is very angry with you he told me yesterday you had been gone a great while & that he thought you might come home—
Adieu my most loved & esteemed Friend I count the days with impatience that must yet elapse ere we can shall be reunited & most anxiously look forward to the Period that will bring you to the arms and heart of your most sincerely affectionate Wife
L C Adams